Citation Nr: 0923974	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  99-22 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1967 to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the Veteran's claims.

Procedural history

The Veteran's claim of entitlement to service connection for 
a cervical spine disability [claimed as "neck pain"] was 
denied in an August 1999 rating decision.  The Veteran 
disagreed with the decision and perfected his appeal by 
filing a timely substantive appeal [VA Form 9] in October 
1999.

In March 2001, the Veteran presented personal testimony as to 
the cervical spine disability claim in a personal hearing at 
the RO in Boston, Massachusetts, before a Veterans Law Judge.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.  In a May 2001 Board decision, 
the Veteran's cervical spine claim was remanded for further 
development.  The VA Appeals Management Center (AMC) 
continued the previous denial in a March 2004 supplemental 
statement of the case (SSOC).  

In July 2003, the RO received the Veteran's claim of 
entitlement to TDIU.  The TDIU claim was denied in a March 
2004 rating decision.  The Veteran disagreed with the 
decision and perfected his appeal by filing a timely 
substantive appeal in August 2004.

The Veteran testified in two formal RO hearings dated July 
2004 [TDIU claim] and November 2004 [cervical spine claim].  
The transcripts of these hearings have been associated with 
the Veteran's claims file.

In July 2006, the cervical spine disability and TDIU claims 
were remanded for another Board hearing because the Veterans 
Law Judge who had conducted the March 2001 hearing was no 
longer with employed by the Board.  

In October 2006, the Veteran presented sworn testimony during 
a personal hearing in Boston, Massachusetts which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.  

In October 2007, the Board again remanded the case for 
additional evidentiary development.  The AMC continued the 
previous denials in a June 2008 SSOC.  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED via the VA AMC 
in Washington, DC.

Additionally received evidence

In January 2009, the Veteran, through his attorney, submitted 
an unemployability assessment by C.B. directly to the Board.  
At that time, the Veteran, through his attorney, also 
submitted a written waiver of local consideration of this 
evidence.  This waiver is contained in the Veteran's claims 
file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2008). 






FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed cervical spine disability and his 
military service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by the Veteran's military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a cervical spine 
disability.

The Veteran seeks entitlement to service connection for a 
cervical spine disability, which he contends was incurred 
during military service.  As is discussed elsewhere in this 
decision, the issue of entitlement to TDIU is being remanded 
for referral to the Director of Compensation and Pension 
Service.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
attorney, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's attorney, 
if any, of which portion, if any, of the evidence is to be 
provided by the veteran and which part, if any, VA will 
attempt to obtain on behalf of the veteran.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant, but not 
mentioning who is responsible for obtaining such evidence, 
did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue currently before the 
Board.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in letter 
dated August 2003.  The VCAA letter indicated that in order 
for service connection to be granted there must be evidence 
of an injury in military service or a disease that began in 
or was made worse during military service, or that there was 
an event in service that caused an injury or disease; 
a current physical or mental disability shown by medical 
evidence; and a relationship between the disability and an 
injury, disease, or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letter.  Specifically, the letter stated that VA would 
assist the Veteran in obtaining records from any Federal 
agency including the military, VA medical centers, and the 
Social Security Administration [SSA].  With respect to 
private treatment records, the letter informed the Veteran 
that VA would request such records, if the Veteran completed 
and returned the attached VA Form 21-4142, Authorization and 
Consent to Release Information.  The Veteran was also advised 
in the VCAA letter that a VA examination would be scheduled 
if necessary to make a decision on his claim.  

The August 2003 VCAA letter emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you.  It's your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency."  [Emphasis as in original].

Finally, the Board notes that the VCAA letter specifically 
requested:  "If there is any other evidence or information 
that you think will support your claim, please let us know."  
This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated October 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the October 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since, as indicated above, the Veteran's claim 
was readjudicated in the June 2008 SSOC, following the 
issuance of the October 2006 letter.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the Veteran's claimed cervical spine 
disability.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  The Veteran's claim of 
entitlement to service connection was denied based on 
elements (2), in-service disease or injury, and (3), medical 
nexus between the Veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to those crucial elements.  Because the Board is denying the 
Veteran's claim, elements (4) and (5) remain moot.

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  The evidence of record includes 
the Veteran's service treatment records, the Veteran's 
statements, SSA records, as well as VA and private treatment 
records.  Additionally, the Veteran was most recently 
afforded a VA examination in May 2008.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of an attorney, who has presented argument on his 
behalf.  Further, as indicated above, the Veteran testified 
at personal Board hearings in March 2001 and October 2006.  

Accordingly, the Board will proceed to a decision as to this 
issue.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).
In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the Veteran's claims.  See 
38 C.F.R. § 3.303(b) (2008).

Analysis

In order for service connection to be granted, three elements 
must be present: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus between the first 
two elements.  See Hickson, supra.

With respect to Hickson element (1), current disability, it 
is undisputed that the Veteran has been diagnosed with 
degenerative disc disease of the cervical spine.  See, e.g., 
the May 2008 VA examination report.  Accordingly, Hickson 
element (1) is satisfied.

With regard to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury.

As to in-service incurrence of disease, there is no evidence 
that the Veteran was diagnosed with degenerative disc disease 
of the cervical spine during his military service or for 
decades thereafter.  Service treatment records are 
pertinently negative for complaint, treatment, or diagnosis 
of any such disability.  In particular, the August 1971 
separation examination did not document any neck or back 
abnormalities.  

Moreover, the record does not reflect medical evidence of 
arthritis or other degenerative disease during the one-year 
presumptive period after separation from service.  See 38 
C.F.R. §§ 3.307, 3.309(a) (2008).  The earliest cervical 
spine disability diagnosis was made based on X-rays conducted 
in November 1991, which was twenty years after the Veteran's 
discharge from military service.  

With respect to injury, the Board preliminarily notes that 
the record does not indicate that the Veteran participated in 
combat with the enemy, nor does he so contend.  As such, the 
combat presumption of 38 U.S.C.A. § 1154(b) (West 2002) is 
not for application.  

The Veteran asserts that he developed his cervical spine 
disability as a result of blows to the neck and head he 
received during combat simulations while in basic training.  
See the October 2006 Board hearing transcript, pg 3; see also 
the March 2001 RO hearing transcript, pg. 3.  The Veteran is 
currently service connected for chronic headaches, which he 
asserts are due to the incident during basic training.  See 
the rating decision dated March 1999.  However, while in-
service complaints of headaches were noted [see a service 
treatment record dated June 1971 and the Veteran's separation 
examination report dated August 1971], the service treatment 
records are pertinently absent any indication that the 
Veteran sustained an injury to his cervical spine during 
basic training or at any other time during military service.  
No neck complaints were noted during service.  A March 1968 
physical examination noted "neck supple".  In an August 
1971 report of medical history, while the Veteran endorsed 
"frequent or severe headaches" and specifically reported 
headache two years earlier, he denied "swollen or painful 
joints", "arthritis or rheumatism" and "bone, joint or 
other deformity".  Physical examination was normal as to the 
spine and musculoskeletal system.   

In short, the service treatment reports, including the 
Veteran's self report, are devoid of any evidence of a neck 
injury.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact].

To the extent that the Veteran now contends that he had neck 
problems during service, the Board finds those statements to 
be lacking in probative value in light of the Veteran's 
entire medical history, which shows no such problems in-
service or for decades thereafter.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; see 
also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised].  

Additionally, and significantly, there is medical evidence 
that the Veteran was involved in two motor vehicle accidents 
and sustained at least one occupational injury prior to his 
initial diagnosis of a cervical spine disability in November 
1991.  See, e.g., a VA treatment record dated October 1992; 
Valley Chiropractic and Rehabilitation treatment record dated 
July 1993.  

With respect to the Veteran's statements that the in-service 
headaches were symptoms of a cervical spine disability, it is 
well-established that a lay person without medical training, 
such as the Veteran, is not competent to opine as to the 
significance of any purported in-service symptoms.  See 
Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The Board accordingly finds the Veteran's 
statements as to the existence of an in-service cervical 
spine disability to be lacking in probative value.  

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the claim as 
to the matter of the incurrence of in-service disease or 
injury.  Hickson element (2) is not satisfied, and the claim 
fails on that basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].  

The only competent medical opinion of record concerning the 
issue of medical nexus is the report of the May 2008 VA 
examiner.  Specifically, the VA examiner concluded that the 
Veteran's "current clinical condition of neck pain secondary 
to degenerative disc disease of the cervical spine is not at 
least as likely as not due to his period of service or his 
service-connected headaches."  Additionally, the VA examiner 
opined that the Veteran's neck pain and other symptoms 
secondary to degenerative disc disease of the cervical spine 
"seems to be most likely secondary to multiple post active 
duty neck and shoulder injuries."  See May 2008 VA 
examination report.

This VA medical opinion appears to have been based on 
interview and examination of the Veteran, a thorough review 
of the record, including the Veteran's comprehensive 
treatment records, and a thoughtful analysis of the Veteran's 
entire history.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  
Moreover, the May 2008 opinion appears to be consistent with 
the Veteran's entire medical history.  As was described 
above, there is in fact no medical evidence, or self-reports 
by the Veteran, pertaining to neck problems in service or for 
two decades thereafter.  Further, the Veteran's neck 
complaints were first noted after post-service motor vehicle 
accidents and occupational injuries, which were documented in 
the treatment records.  

The Veteran has not submitted a medical opinion to contradict 
the conclusion of the May 2008 VA examiner.  As was explained 
in the VCAA section above, the Veteran has been accorded 
ample opportunity to present competent medical evidence in 
support of his claim.  He has failed to do so.  See 38 
U.S.C.A. § 5107(a) 
(West 2002) [it is the claimant's responsibility to support a 
claim for VA benefits].  

To the extent that the Veteran or his attorney is contending 
that the currently diagnosed cervical spine disability is 
related to his military service, neither is competent to 
comment on medical matters such as etiology.  See Espiritu, 
supra; see also 38 C.F.R. § 3.159(a)(1) (2008).

Certain VA medical records, including a May 2003 VA 
examination report, include the Veteran's assertion that his 
chronic headaches are related to his cervical spine 
disability.  However, there appears to have been no 
endorsement of that theory by any health care provider.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
["a bare transcription of a lay history is not transformed 
into 'competent medical evidence' merely because the 
transcriber happens to be a medical professional"]; 
see also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

The Veteran appears to be contending that he has had cervical 
spine problems continually since service.  The Board is aware 
of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-121 (1999) [there must be medical evidence on file 
demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  

Specifically, as was indicated above, the earliest diagnosed 
cervical spine disability of record was in November 1991.  
There is no competent medical evidence that the Veteran 
complained of, was diagnosed with or was treated for a 
cervical spine disability in service or for twenty years 
after his November 1971 discharge from military service.  See 
Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition].  Rather, as discussed above, the Veteran's neck 
complaints and medical treatment therefore started after 
post-service industrial and automobile accidents.  Thus, 
supporting medical evidence is lacking in this case.  
Continuity of symptomatology after service is therefore not 
demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for cervical spine disability.  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to service connection for cervical spine 
disability is denied.


REMAND

2.  Entitlement to TDIU.

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  

Schedular basis

The Veteran has two service-connected disabilities:  chronic 
headaches, which are currently evaluated as 50 percent 
disabling; and depression, which is currently assigned a 
noncompensable (zero percent) disability rating.  The 
Veteran's combined disability rating is less than 70 percent.  
Accordingly, the Veteran does not meet the criteria for 
consideration of TDIU on a schedular basis.  See 38 C.F.R. § 
4.16(a) (2008).  

Extraschedular basis

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the Veteran's TDIU claim should be 
referred to the Director of VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).

The evidence of record indicates that the Veteran does not 
have a high school diploma, as he left school after tenth 
grade in order to gain employment.  
See a VA treatment record dated in October 2001.  After his 
discharge from the United States Army, the Veteran was 
employed in a variety of occupations, including building 
maintenance and livestock handler.  An April 2005 VA (QTC) 
examination documented the Veteran's explanation that he 
began working part-time in the early 1990's and stopped work 
entirely in 1998 as a result of his headaches.    

Medical treatment and evaluation records document the 
Veteran's complaints of severe pain associated with his 
service-connected headaches and the impact his pain has had 
on his occupational abilities.  Specifically, a May 2003 VA 
examination report noted the Veteran's explanation that he 
could not work because of his headaches, the extent and 
intensity of which depended upon the use of his right arm and 
shoulder.  Additionally, an October 2001 VA treatment record 
indicated that the Veteran's pain "interferes in very aspect 
of his life and he frequently [is] unable to do simple things 
like writing without triggering pain."  

The Veteran testified under oath that he takes daily 
prescription medication for the headaches, which he contends 
are prostrating in nature and result in frequent 
incapacitating episodes.  See the July 2004 RO hearing 
transcript, pt. 5.  He also stated that nausea and vomiting 
regularly accompany the more severe headaches.  See the July 
2004 RO hearing transcript, pg. 9.  

Notably, the Veteran, through his attorney, has recently 
submitted a January 2009 unemployability assessment performed 
by certified disability management specialist, C.B.  Upon 
interviewing the Veteran and reviewing his claims file, C.B. 
concluded that the Veteran "is completely unable to secure 
or follow any substantially gainful occupation - especially 
and including even simple, unskilled work - due solely to the 
medically-documented, cumulative and debilitating effects 
from his service-connected headaches and associated major 
depression."

The January 2009 unemployability assessment by C.B. appears 
to have been based upon thorough review of the record and 
thoughtful analysis of the Veteran's entire history and 
current medical conditions.  See Bloom, supra.  Moreover, the 
assessment appears to be consistent with the Veteran's entire 
medical and occupational history.

Additionally, the record contains a SSA determination letter, 
which deems him to unemployable based on his service-
connected headaches [as well as other non service-connected 
pain problems].  VA is not bound by the findings of 
disability and/or unemployability made by other agencies, 
including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).  However, while a SSA decision is not controlling 
for purposes of VA adjudication, it is "pertinent" to a 
veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 
(1993); see also Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992) [holding that VA's duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight to such evidence in determining whether to award or 
deny VA benefits].  

The Board further notes that the Veteran is currently 
assigned a 50 percent disability rating for his service-
connected headaches, which is the maximum schedular rating 
available.  

Accordingly, while the Veteran fails to meet the criteria for 
a schedular rating, he has presented evidence indicating he 
is unemployable due to his service-connected chronic 
headaches.  Accordingly, the Board finds that the Veteran's 
claim requires consideration of TDIU on an extraschedular 
basis.  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  
See also VAOPGCPREC 6-96.  As such, this claim must be 
referred to the Director of Compensation and Pension Service 
for extraschedular consideration as detailed in the REMAND 
portion below.  See 38 C.F.R. § 4.16(b) (2008).

Accordingly, the case is REMANDED to the Veterans benefits 
Administration (VBA) for the following action:

VBA must refer this claim to the 
Director of Compensation and Pension 
Service for consideration of the 
Veteran's claim of entitlement to TDIU 
on an extraschedular basis pursuant to 
38 C.F.R. § 4.16(b).  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


